DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of depression and compound 9CDHROL-ethyl ester in the reply filed on May 25, 2022 is acknowledged.  The traversal is on the ground(s) that the compounds are related as active agent and precursors, that the compounds are related chemically and functionally and have the same effect in the human body.  This argument has been considered, however, it is not found to be persuasive.  The compounds have variable structure which must be searched in multiple structural queries.  Moreover, the methods claimed are broad and must also be searched in various queries.  For this reason, the full search and examination is not coextensive and there is a search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.
3.	Examination followed guidelines provided by MPEP 803.02.  The Markush claims were examined fully with respect to the elected species and further to the extent
necessary to determine patentability.  The elected species appeared to be novel and nonobvious over the prior art.  However, the Markush claims were rejected under 35 USC 112.  Applicants will be entitled to rejoinder and examination of further species when the outstanding grounds of rejection are overcome. 
4.	Claims12, 13, 19, 24, 26-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter.  Applicant timely traversed the restriction (election) requirement in the reply filed on November 9, 2021.
Priority
5.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15,972,549, filed on May 9, 2016.
Status of Claims
6.	Claims 7-9, 11, 14, 15, 17, 18, 20-23, 25 and 29-34 read on the elected species and are being examined.  Claims 12, 13, 19, 24 and 26-28 do not read on the elected species and are withdrawn.
Response to Amendments and Rebuttal Arguments
7.	The 35 USC 112 rejection is withdrawn.
8.	New grounds of rejection and objection are set forth in this office action.
Claim Objections
9.	Claim 31 occurs twice, with different recitations.  Appropriate numbering/correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 7-9, 11, 14, 15, 17, 18, 20-23, 25 and 29-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while enabling for ameliorating or reducing the development, ameliorating at least one physical parameter, inhibiting cancer or depression, and for reducing the risk of vitamin A5 deficiency, does not reasonably provide enablement for preventing or delaying the onset of cancer or depression or any other claimed disease.  The specification does not reasonably provide enablement for ameliorating or reducing the development, ameliorating at least one physical parameter, inhibiting any disease other than cancer or depression.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
	The standard for determining whether the specification meets the enablement
requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242
ITS, 261,270 (1918) which postured the question:  is the experimentation needed to
practice the invention undue or unreasonable?  That standard is still the one to be
applied, at re Wands, 858 F.2d 731, 737, 8USPQ2s 1400, 1404 (Fed. Cir. 1988).  MPEP 2184. 01(a) slates “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.”  The factors are applied below to the instant claims.
The breadth of the claims and nature of invention
The claims are drawn to methods of treating a large scope of diseases.  Treatment is defined to be ameliorating or reducing the development, ameliorating at least one physical parameter, inhibiting, and preventing or delaying the onset of the disease.

The state of the prior art, level of ordinary skill, level of predictability, amount of guidance provided
The state of the art and present specification recognizes that cancer and depression can be ameliorated, or the development reduced, or at least one physical parameter ameliorated, or inhibited.  

Neither the state of the art nor the present specification recognizes any disease within the scope of the claims can be prevented.  Neither the specification nor the state of the art recognizes that other diseases within the scope claimed can be ameliorated, or the development reduced, or at least one physical parameter ameliorated, or inhibited.  See for example references of AD-prevention, AD-treatment, Schizophrenia-prevention, Schizophrenia-treatment.  Both these diseases are within the scope of the claims.

The quantity of experimentation needed to make or use the invention
In the absence of working examples/direction, enablement rests on the existence of an
art recognized predictable correlation between the disclosed activity and the claimed
method.  Evidence suggests that this requirement is not met for the instant case.  The
amount of experimentation is undue.  The experimentation required is to find treatments of the claimed diseases, including preventative treatments, using animal and other models.  Moreover, the results will have to indicate that these diseases can be treated including prophylactically (preventative).  It is therefore determined that the instant disclosure does not enable one of ordinary skill to practice the scope of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

11.	Claims 7, 14, 15, 17, 20-22, 25 and 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to variable R3 in Markush formula (I).  This variable is not defined.  Appropriate correction is requested.
12.	Claims 7-9, 14, 15, 17, 18, 20-23, 25, 29-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims refer to “said compound.”  However, it cannot be ascertained whether the referenced compound is a compound of general formula (I), or whether the referenced compound is a biologically acceptable tolerable compound.  Appropriate correction is requested.
13.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 15 recites the broad recitation memory impairment, and the claim also recites “preferably working memory” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
14.	Claims 8, 9, 11, 18 and 23 recites limitations for variable R3.  There is insufficient antecedent basis for this limitation in the claim because the independent claim does not recite any definition for this variable.
15.	Claims 17 and 18 recite “for improving the health of a mammalian subject.”  There is insufficient antecedent basis for this limitation in the claim because the independent claim does recite this.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626